Exhibit 10.2

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
as of the Effective Date (as defined below), among TMS International Corp., a
Delaware corporation (“TMS International”), Tube City IMS Corporation, a
Delaware corporation (“Company”) and Raymond S. Kalouche (“Executive”). Any
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in Section 3A hereof.

WHEREAS, Executive is currently employed as the Chief Operating Officer of the
Company and the President and Chief Operating Officer of the Mill Services Group
of the Company pursuant to the terms of an Amended and Restated Employment
Agreement with an effective date of January 25, 2007, as amended by an Amendment
to Amended and Restated Employment Agreement, dated as of January 25, 2007 and a
Second Amendment to Amended and Restated Employment Agreement, dated as of
August 8, 2011 (the “Current Agreement”);

WHEREAS, the Board of Directors of the Company desires to appoint Executive to
President and Chief Executive Officer of the Company effective as of January 1,
2013 (the “Effective Date”), on the terms and subject to the conditions set
forth herein, and Executive has agreed to such appointment; and

WHEREAS, the Company and Executive desire to amend and restate the Current
Agreement in its entirety, in the form of this Second Amended and Restated
Employment Agreement, with effect from the Effective Date.

NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive hereby agree as follows:

 

  Section 1. Terms and Conditions of Employment Between the Company and
Executive.

1A. Employment, Duties.

(a) The Company shall employ Executive, and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the period beginning on the Effective Date and ending as provided in Section 1D
hereof (the “Employment Period”).

(b) During the Employment Period, Executive shall report to the Board, and shall
serve as the President and Chief Executive Officer of each of TMS International
and the Company.

(c) During the Employment Period, Executive shall devote his full business time
and attention to the business and affairs of the Company and its subsidiaries.
So long as Executive is employed by the Company, Executive shall not, without
the prior written consent of the Board, accept other employment, or perform
other services for compensation.



--------------------------------------------------------------------------------

(d) The Company and the Executive agree that Executive’s primary office shall be
at the Company’s place of business in Horsham, Pennsylvania, subject to
reasonable travel requirements.

1B. Base Salary and Benefits.

(a) During the Employment Period, the Company shall pay Executive an annual base
salary of $800,000 (the “Base Salary”). As used herein, references to “Base
Salary” shall include all subsequent increases in annual base salary during the
Employment Period. The Base Salary shall be payable in regular installments in
accordance with the Company’s general payroll practices (as in effect from time
to time).

(b) In addition to the Base Salary, during the Employment Period, Executive will
be eligible to earn an annual bonus under any bonus plan or plans established by
the Company, as determined by the Board, in its sole discretion based upon the
Company’s achievement of budgetary and other objectives set by the Board. Bonus
compensation earned and payable pursuant to this Section 1B(b), if any, shall be
paid in accordance with the Company’s customary practices during the calendar
year immediately following the fiscal year of the Company in which the bonus no
longer is subject to a substantial risk of forfeiture, and in no event shall
such payment be made later than December 31st of such following calendar year.

(c) During the Employment Period, Executive shall be entitled to participate in
all of the Company’s employee benefit programs for which senior executives of
the Company and its subsidiaries are generally eligible. Without duplication of
any employee benefits provided to all senior executives of the Company and its
subsidiaries, the Company shall reimburse Executive for the annual premium cost
of $1 million of term life insurance coverage purchased by Executive on his
life, up to a maximum of Eleven Thousand Dollars ($11,000) per year.

(d) During the Employment Period, the Company shall (without duplication of any
employee benefits provided to Executive pursuant to other provisions of this
Agreement) reimburse Executive for all reasonable business expenses incurred by
him in the course of performing his duties and responsibilities under this
Agreement which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

(e) All amounts payable or otherwise provided to Executive pursuant to this
Agreement shall be subject to all applicable withholding and deduction
obligations.

 

2



--------------------------------------------------------------------------------

1C. Deferred Compensation. In addition to any other payments or benefits under
this Agreement, Executive shall be entitled to Normal Retirement Benefits or
Early Retirement Benefits (as hereinafter defined) in accordance with the
following:

(a) Normal Retirement Benefits. Subject to the other provisions of this
Section 1C hereof, when Executive attains 65 years of age, or if later, upon
separation of service, Executive shall be entitled to retire from the Company
and to receive retirement benefits of Fifty Thousand Dollars ($50,000) annually
(“Normal Retirement Benefits”), payable, commencing as of the first of the month
following the month in which normal retirement occurs, in equal monthly
installments, for a period of ten (10) years.

(b) Early Retirement Benefits. If the Executive separates from service from the
Company at or after he attains age fifty-five (55) and before he attains age
sixty-five (65) and subject to Section 1C(f) hereof, Executive shall be entitled
to receive retirement benefits of Thirty Thousand Dollars ($30,000) at age
fifty-five (55), plus Two Thousand Dollars ($2,000) for each full year of age
attained between ages fifty-five (55) and sixty-five (65) as determined at the
date of early retirement to a maximum of Forty-Eight Thousand Dollars ($48,000)
at age 64 (“Early Retirement Benefits”), the Early Retirement Benefits, as so
calculated, payable commencing as of the first of the month following the month
in which early retirement occurs, in equal monthly installments, for a period of
ten (10) years.

(c) Vesting and Forfeiture of Normal Retirement Benefits or Early Retirement
Benefits. Executive is fully vested as of the Effective Date in his Normal
Retirement Benefits and Early Retirement Benefits. Executive shall forfeit any
and all rights to receive any of the vested Normal Retirement Benefits or vested
Early Retirement Benefits, as the case may be, if his employment is terminated
for any reason other than death or Disability prior to attaining age fifty-five
(55), or if, having attained age fifty-five (55), his employment thereafter is
terminated for Cause, or, during or after the period of his employment by the
Company, he violates any of the provisions of Section 2 of this Agreement.

(d) Payment of Normal Retirement Benefits in the Event of Disability. Anything
in this Section 1C to the contrary notwithstanding, in the event of the
Executive’s Disability, the Executive shall be entitled to fully vested Normal
Retirement Benefits, commencing as of the first of the month following the month
in which Disability occurs, subject to forfeiture of any unpaid Normal
Retirement Benefits if he thereafter violates any of the provisions of Section 2
of this Agreement.

(e) Payment of Normal Retirement Benefits or Early Retirement Benefits in the
Event of Death. If Executive dies having vested Normal Retirement Benefits or
Early Retirement Benefits, whether or not any such Normal Retirement Benefits or
Early Retirement Benefits have been paid at the date of death, payment of the
vested Normal Retirement Benefits or Early Retirement Benefits, based on his age
at the date of his death, shall be paid over ten (10) years, commencing as of
the first of the month following the month in which death occurs if death occurs
during employment, or continued for the balance of the ten-year term in process
if vested Normal Retirement Benefits or Early Retirement Benefits are being
currently paid at death, as the case may be, to the Executive’s designated
beneficiary or beneficiaries or in default of such designation to the
Executive’s estate. (For the avoidance of doubt, if Executive dies before
attaining age 55, the amounts payable under this paragraph shall be determined
as if Executive were age 55 on the date of death.)

 

3



--------------------------------------------------------------------------------

(f) Adjustment in Normal Retirement Benefits and Early Retirement Benefits.
Normal Retirement Benefits and Early Retirement Benefits as provided for in this
Section 2C shall be increased by the percentage to the extent, if any, in each
year from and after calendar year 2013, the Consumer Price Index for December
exceeds the Consumer Price Index for the preceding December by more than ten
percent (10%). “Consumer Price Index” shall mean the revised “Consumer Price
Index for Urban Wage Earners and Clerical Workers (CPI-W) - United States. All
items (1967 = 100)” published by the Bureau of Labor Statistics, U.S. Department
of Labor. Notwithstanding anything herein to the contrary, no adjustments shall
be made to the amount of Normal Retirement Benefit or Early Retirement Benefit
otherwise payable with respect to any period after Executive separates from
service.

1D. Term.

(a) The Employment Period shall begin on the Effective Date and end on
December 31, 2017, and shall automatically be extended by one year as of
January 1, 2018 and at each January 1 anniversary date thereafter on the same
terms and conditions set forth herein, as modified from time to time by the
parties hereto, unless the Company or Executive gives the other party written
notice of election not to so extend the Employment Period at least sixty
(60) days prior to any such extension date; provided that (i) the Employment
Period shall terminate prior to such date immediately upon the death or
Disability of Executive, (ii) the Employment Period may be terminated by the
Company at any time prior to such date with or without Cause, and (iii) the
Employment Period may be terminated by Executive at any time prior to such date.

(b) If the Employment Period is terminated (i) by the Company without Cause, or
(ii) by Executive for Good Reason, Executive shall be entitled to receive the
Base Salary through the date of termination plus a “Severance Payment” equal to
two (2) times the Base Salary. The Severance Payment shall be payable in equal
monthly installments over a period of two (2) years. In addition, (i) the
Company shall provide Executive with executive-level outplacement services from
an outplacement company selected by the Company, provided that the Company shall
not be required to spend more than Ten Thousand Dollars ($10,000) for such
services, (ii) notwithstanding anything to the contrary contained in any of the
Company’s equity incentive plan or plans, and any prior or successor plans
thereto, or in any stock option agreement between the Company and Executive, any
stock options held by Executive as of the date of termination shall (x) continue
to vest until the earlier of (A) December 31, 2017 and (B) the conclusion of the
two- (2) year period immediately following the termination of the Employment
Period (the earlier of (A) and (B), the “Continued Vesting Period”) and (y) to
the extent vested, remain exercisable during the Continued Vesting Period and
for three (3) months thereafter (unless the originally prescribed term of any
such vested stock options expires sooner), in each case as if Executive remained
actively employed by the Company during such period; provided, that all stock
options shall remain subject to any applicable performance-based restrictions on
vesting or exercise, (iii) the Company shall pay Executive (x) a pro-rata
portion (based on a fraction, the numerator of which is the number of days in
the fiscal year on which Executive performed services prior to termination and
the denominator of which is the number of days in such fiscal year) of any
objective component of the bonus for which Executive was eligible pursuant to
Section 1B(b) for the fiscal year in which Executive’s employment terminates
based upon the targets actually achieved for such fiscal year and (y) at the
Board’s sole discretion, a pro-rata portion of any subjective component of the
bonus for such fiscal year,

 

4



--------------------------------------------------------------------------------

payable at the time the Company pays such annual bonuses to other senior
executives, and (iv) Executive shall, to the extent permitted by the
non-discrimination requirements of the Patient Protection and Affordable Care
Act, without subjecting the Company to an excise tax under the Internal Revenue
Code (“Code”) and to the extent permitted by the Company’s health insurance
carrier (if applicable), be entitled to continued health coverage on the same
basis that such coverage was provided to Executive prior to the termination of
the Employment Period, provided that coverage shall end upon the first to occur
of (A) the date on which Executive becomes eligible to receive benefits under
Medicare and (B) if and when Executive becomes entitled to comparable coverage
under another employer’s health plan; provided, further, that Executive
acknowledges and agrees that he will be solely responsible for all taxes imposed
upon him under the Code by reason of receiving such coverage. If the Company’s
health insurance benefits plan on the date of employment termination (i) is
deemed to be not discriminatory under Section 105(h) of the Code, the Company
shall provide the health benefits described in the preceding sentence on the
same cost basis that such coverage was provided to Executive prior to the
termination of the Employment Period, or (ii) is deemed to be discriminatory
under Section 105(h) of the Code, the Company shall require the Executive to pay
the full amount of the premium for such benefits on an after-tax basis. In lieu
of such continuing health coverage, Executive may elect to have the Company pay
Executive each month over which such continuing health coverage is to be
provided in an amount equal to the amount that the Company would pay to provide
health coverage to Executive, on the same basis that such coverage was provided
to Executive prior to the termination of the Employment Period, if Executive was
still employed by the Company, unless such election is prohibited by applicable
law. As a condition to the Company’s obligations to make the Severance Payment
and provide the other payments and benefits to Executive pursuant to this
Section 1D(b), Executive must (a) continue to comply with the restrictive
covenants contained in Section 2, and (b) execute and deliver a general release
agreement in form and substance reasonably satisfactory to the Company.
Executive must sign and tender the release as described in the immediately
preceding sentence not later than sixty (60) days following Executive’s last day
of employment, or such earlier date as required by the Company, and if Executive
fails or refuses to do so, Executive shall forfeit the right to the Severance
Payment as would otherwise be due and payable. If the Severance Payment is
otherwise subject to Section 409A of the Code (“Section 409A”) and except as
otherwise required by Section 1E, the first installment shall be made on the
first pay period following the date that is sixty (60) days after Executive’s
employment terminates and shall otherwise be made on the first pay period after
the release becomes effective (with the initial salary continuation payment to
include any unpaid salary continuation payments from the date Executive’s
employment terminated), subject to Executive’s executing and tendering the
release on the terms as set forth in the immediately preceding sentence.

(c) If the Employment Period is terminated for any reason other than (i) by the
Company without Cause, or (ii) by Executive for Good Reason, Executive shall not
be entitled to receive the Severance Benefits or other benefits set forth in
Section 1D(b).

(d) Except as otherwise provided herein, all of Executive’s rights to
compensation and benefits (including bonus compensation) which accrue or become
payable after the termination of the Employment Period shall cease upon such
termination, other than reimbursement pursuant to Section 1B(d). Notwithstanding
the foregoing, Executive’s continued rights with respect to outstanding awards
under the Company’s equity compensation plans shall

 

5



--------------------------------------------------------------------------------

be determined in accordance with the terms of such plans and any related
agreements, and Executive’s continued rights under the terms of any compensation
or benefit plans (including the Company’s vacation policy, tax-qualified and
nonqualified plans, bonus plan and welfare plans) shall be determined under the
terms of such plans or in the case of the Executive’s deferred compensation
benefit, under the terms of Section 1C of this agreement. The Company may offset
any amounts due and payable by Executive to the Company or its subsidiaries
against any amounts the Company owes Executive hereunder.

1E. Section 409A.

(a) The Company and Executive intend that the payments and benefits provided for
in this Agreement either be exempt from Section 409A, or be provided in a manner
that complies with Section 409A, and any ambiguity herein shall be interpreted
so as to be consistent with the intent of this Section 1E. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Executive by Section 409A or damages for failing
to comply with Section 409A. Notwithstanding anything contained herein to the
contrary, all payments and benefits under Section 1 shall be paid or provided
only at the time of a termination of Executive’s employment that constitutes a
“separation from service” from the Company within the meaning of Section 409A
and the regulations and guidance promulgated thereunder (determined after
applying the presumptions set forth in Treas. Reg. Section 1.409A-1(h)(1)).
Further, if at the time of Executive’s termination of employment with the
Company, Executive is a “specified employee” as defined in Section 409A as
determined by the Company in accordance with Section 409A, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in payments or benefits ultimately paid or provided to
Executive) until the later of (i) the date that is at least six (6) months
following Executive’s termination of employment with the Company and
(ii) February 8, 2013 (or the earliest date permitted under Section 409A of the
Code). Thereafter, payments will commence and continue in accordance with this
Agreement until paid in full; provided that any payment that is delayed pursuant
to the provisions of the immediately preceding sentence shall instead be paid in
a lump sum (subject to all applicable withholding) promptly following the later
to occur of the two dates specified in such immediately preceding sentence.

(b) Notwithstanding anything to the contrary in this Agreement, in-kind benefits
and reimbursements provided under this Agreement during any calendar year shall
not affect in-kind benefits or reimbursements to be provided in any other
calendar year, other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code, and are not subject
to liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Executive and, if timely submitted, reimbursement payments shall be promptly
made to Executive following such submission, but in no event later than
December 31 of the calendar year following the calendar year in which the
expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after December 31 of the calendar year following the
calendar year in which the expense was incurred. This Section 1E(b) shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.

 

6



--------------------------------------------------------------------------------

  Section 2. Restrictive Covenants.

2A. Confidential Information. Executive acknowledges that the information,
observations and data obtained by him while providing services to the Company
and its subsidiaries concerning the business or affairs of the Company and any
of its subsidiaries (“Confidential Information”) are the property of the Company
or such subsidiary. Therefore, Executive agrees that he shall not disclose to
any unauthorized person or use for their own purposes any Confidential
Information without the prior written consent of the Board, unless and to the
extent that the aforementioned matters are or become generally known to and
available for use by the public other than as a result of Executive’s acts or
omissions in violation of this Section 2 2A. Executive shall deliver to the
Company at the termination of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company, any of its subsidiaries which he may then possess or
have under his control.

2B. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company’s or any of its subsidiaries’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while providing services
to the Company and its subsidiaries (“Work Product”) belong to the Company or
such subsidiary. Executive shall promptly disclose such Work Product to the
Board and perform all actions requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, executing assignments, consents, powers of attorney and
other instruments).

2C. Non-Compete; Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment with the
Company he has and shall become familiar with the Company’s and its
subsidiaries’ trade secrets and with other Confidential Information and that his
services shall be of special, unique and extraordinary value to the Company and
its subsidiaries. Therefore, Executive has agreed that during the Employment
Period and continuing for the later of (i) twelve (12) months after termination
of the Employment Period and (ii) the period during which the Severance Payment,
if any, is being paid pursuant to Section 1D(b) (the “Noncompete Period”), to
not directly or indirectly own any interest in, manage, control, participate in,
consult with, advise, render services for, or in any manner engage in the
business of owning, operating, managing, any business that is competitive with
the business which the Company or its subsidiaries conducts at the time the
Employment Period is terminated. Nothing herein shall prohibit Executive from
being a passive owner of not more than two percent (2%) of the outstanding stock
of any class of a corporation which is publicly traded, so long as Executive has
no active participation in the business of such corporation.

 

7



--------------------------------------------------------------------------------

(b) During the Employment Period and continuing for the later of (i) twenty-four
(24) months after termination of the Employment Period and (ii) the period
during which the Severance Payment, if any, is being paid pursuant to
Section 1D(b) (the “Nonsolicitation Period”), Executive shall not directly or
indirectly through another entity (i) induce or attempt to induce any employee
of the Company or any of its subsidiaries to leave the employ of the Company or
such subsidiary, (ii) hire any person who was an employee of the Company or any
of its subsidiaries at any time during the twelve- (12) month period preceding
such hiring; or (iii) induce or attempt to induce any material customer,
supplier, licensee, licensor or other business relation of the Company or its
subsidiaries to cease doing business with the Company or such subsidiary, other
than in connection with ordinary course post-termination competitive activities
undertaken as permitted in Section 2C(a).

2D. Enforcement. If, at the time of enforcement of Sections 2A, 2B or 2C of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Executive’s services
are unique and because he has access to Confidential Information and Work
Product, the parties hereto agree that money damages would not be an adequate
remedy for any breach of this Agreement by Executive. Therefore, in the event of
a breach or threatened breach of this Agreement by Executive, the Company or its
subsidiaries or their respective successors or assigns may, in addition to other
rights and remedies existing in their favor apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof. In addition, in
the event of a violation by Executive of Section 2C, the Noncompete Period and
the Nonsolicitation Period shall be tolled, as applicable, until such breach or
violation has been duly cured. Executive agrees that the restrictions contained
in Section 2C are reasonable.

2E. Certain Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
him does not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which he
is a party or by which he is bound, (ii) Executive is not a party to or bound by
any employment agreement, noncompete agreement or confidentiality agreement with
any other person or entity that results in any conflict with this Agreement,
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms, and (iv) Executive does not own any interest in,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business other than the business of the Company and its
subsidiaries, except for owning interests in companies whose stock is publicly
traded on an exchange or interests in an investment fund or similar vehicle with
respect to which Executive has no direct or indirect authority or influence over
the investments thereof. Executive hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein. In no event shall Executive be entitled to any
payments, damages or other recoveries on the termination of the Employment
Period, other than as set forth in Section 1D of this Agreement.

 

8



--------------------------------------------------------------------------------

2F. Survival. This Section 2 shall survive and continue in full force in
accordance with their terms notwithstanding any termination of the Employment
Period.

2G. Termination of Existing Employment Agreements. Subject to Section 3D(a),
this Agreement, as well as that certain Indemnification Agreement dated
March 10, 2011, embodies the complete agreement and understanding among the
parties relating to the terms of Executive’s employment with the Company and/or
any of its subsidiaries and affiliates and supersedes and preempts any prior
understandings, agreements or representations by or among the parties and any
direct or indirect subsidiary or affiliate of the Company, or any of their
direct or indirect subsidiaries or affiliates (or any predecessor thereof),
written or oral, which may have related to the subject matter of this Agreement
in any way, including, without limitation, the Current Agreement.

 

  Section 3. Certain Definitions; Miscellaneous.

3A. Certain Definitions.

“Board” means the Board of Directors of the Company.

“Cause” means any of the following by Executive: (i) Executive’s conviction,
plea of no contest, plea of nolo contendere, or imposition of unadjudicated
probation for any felony or crime involving moral turpitude, dishonesty, fraud,
theft or embezzlement, (ii) conduct that brings or is reasonably likely to bring
the Company or any of its subsidiaries or affiliates into public disgrace or
disrepute and that is injurious to the Company’s or any subsidiary’s or
affiliate’s business in any material way, (iii) failure to perform duties as
reasonably directed by the Board (which, if curable, is not cured within thirty
(30) days after written notice from the Board describing such failure in
reasonable detail), (iv) gross negligence, willful malfeasance or material act
of disloyalty with respect to the Company or its subsidiaries or affiliates
(which, if curable, is not cured within thirty (30) days after written notice
from the Board describing such actions in reasonable detail), or (v) any
material breach of this Agreement (which, if curable, is not cured within thirty
(30) days after written notice from the Board describing such breach in
reasonable detail).

“Disability” means any physical or mental incapacitation which results in
Executive’s inability to perform his duties and responsibilities hereunder, as
determined by the Board in its good faith judgment, for a consecutive period of
ninety (90) days or for a period of one hundred and twenty (120) days in any
three hundred and sixty (360) day period.

“Good Reason” means (i) a material default by the Company in the performance of
its obligations under this Agreement which is not cured within thirty (30) days
after receipt of written notice from Executive describing the default in
reasonable detail; (ii) relocation of Executive without his consent from his
place of employment described in Section 2A(d) to a location that increases his
one-way commute by more than thirty-five (35) miles, (iii) a material diminution
in Executive’s duties or other material adverse change in his employment
relationship unilaterally imposed by the Company after at least thirty (30) days
written notification provided by the Executive, (iv) written notice by the
Company, pursuant to Section 1D(a) of its election not to extend the Employment
Period, or (v) failure by the Company to secure in writing the agreement of any
successor entity to the Company to assume the Agreement, including a successor
to all or substantially all of the assets of the Company.

 

9



--------------------------------------------------------------------------------

3B. Notices. All notices, consents and other communications required or
permitted to be given under or by reason of this Agreement shall be in writing,
shall be delivered personally or by e-mail or telecopy as described below or by
reputable overnight courier, and shall be deemed given on the date on which such
delivery is made, provided, that any such delivery made on a day that is not a
business day, or that is made after 5:00 p.m. on a business day, shall be deemed
to be given on the following business day. If delivered by e-mail or telecopy,
such notices or communications shall be confirmed by a registered or certified
letter (return receipt requested), postage prepaid. Any such delivery shall be
addressed to the intended recipient at the following addresses (or at such other
address for a party as shall be specified by such party by like notice to the
other parties):

3C. Notices to Executive:

Raymond S. Kalouche

2775 Sutton Place

Doylestown, PA 18902

Telephone: (215) 230-7173

Notices to the Company:

Tube City IMS Corporation

c/o Onex Investment Corp.

712 Fifth Avenue

New York, New York 10019

Attention: Timothy A.R. Duncanson

Fax No.: (212) 582-0909

With copies to:

TMS International Corp.

12 Monongahela Avenue

Glassport, Pennsylvania 15045

Attention: General Counsel

and:

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attention: Joel I. Greenberg

                 Derek M. Stoldt

Fax No.: (212) 835-8211

 

10



--------------------------------------------------------------------------------

3D. General Provisions.

(a) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b) Counterparts. This Agreement may be executed in separate counterparts
(including by means of telecopied signature pages), each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive and the
Company and their respective successors and assigns; provided that the rights
and obligations of Executive under this Agreement shall not be assignable
without the prior written consent of the Company.

(d) Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

(e) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only in a writing signed by the Company (with the prior written approval
of the Board), Executive, and TMS International.

(f) No Strict Construction. Notwithstanding that this Agreement has been drafted
or prepared by one of the parties hereto, each of the parties hereto confirm
that each party and their respective counsel have reviewed, negotiated and
adopted this Agreement as the joint agreement of the parties. The language used
in this Agreement shall be deemed to be the language chosen by the parties, and
no rule of strict construction shall be applied against any party.

*        *        *         *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Employment Agreement on the date first written above.

 

TUBE CITY IMS CORPORATION By:  

/s/ Daniel E. Rosati

Its:  

Executive Vice President and

Chief Financial Officer

/s/ Raymond S. Kalouche

RAYMOND S. KALOUCHE

 

SIGNATURE PAGE TO KALOUCHE SECOND A&R EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

TMS INTERNATIONAL CORP. By:  

/s/ Daniel E. Rosati

Its:  

Executive Vice President and

Chief Financial Officer

 

SIGNATURE PAGE TO KALOUCHE SECOND A&R EMPLOYMENT AGREEMENT